Case 1:20-cv-03805-JGK Document 20 Filed 06/22/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

Trust & Verify Data Protection LLC,
Plaintiff,
V.

Ravelin Technology Inc.,

Defendant.

Case No. 1:20-cv-03805-JGK-RA
Patent Case

Jury Trial Demanded

 

 

ORDER ON PLAINTIFF’S NOTICE OF DISMISSAL

This matter is before the Court on Plaintiff Trust & Verify Data Protection LLC’s, Notice of

Dismissal with prejudice. Each party shall bear its own costs, expenses, and attorneys’ fees.

Being so advised, the Court hereby finds that the request should be GRANTED. It is, therefore,

ORDERED that this matter be dismissed with prejudice.

SO ORDERED

 

 

The Clerk is directed to enter judgment
and to close this case.
SO ORDERED.

New York, NY /s/ John G. Koeltl
June 22,2020 John G. Koeltl, U.S.D.J.

 

/s/ John G. Koeltl June 22, 2020

 

 

 

UNITED STATES DISTRICT COURT
Judge John G. Koeltl
